Citation Nr: 0009139	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dyspepsia (claimed as 
chronic indigestion).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1992 to September 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 1999, the Board REMANDED the 
case to the RO.  The case has now been returned to the Board.


FINDING OF FACT

Competent evidence of a current diagnosis of a chronic 
disease or injury manifested by dyspepsia and/or chronic 
indigestion is not of record.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
dyspepsia (claimed as chronic indigestion) is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences chronic indigestion 
which began during service.  As the veteran is seeking 
service connection, it is necessary to determine if he has 
submitted a well grounded claim.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).
 
To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may be granted for peptic ulcers if manifest to a 
compensable degree within 1 year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1999).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records show that at the veteran's February 
1995 physical evaluation board examination, gastroesophageal 
reflux disease, controlled, not considered disabling was 
diagnosed.  Subsequent service medical records contain an 
assessment of indigestion/history of possible ulcer.  The 
veteran reported he took over-the-counter medication for 
relief.  

During a January 1996 VA examination, the veteran complained 
of chronic indigestion for which he took Tagamet and Mylanta.  
The impression included dyspepsia.  The examiner recommended 
that an upper gastrointestinal series be performed.

At a June 1999 VA examination, the veteran reported that he 
began experiencing episodes of heartburn and a burning 
sensation in his chest.  The veteran stated that he was told 
he had acid reflux.  He reported that he was given Tagamet 
and that he has continued to take Tagamet or Zantac twice a 
day for relief since that time.  According to the veteran, he 
was on a strict diet, did not eat fried or spicy foods, 
stayed away from caffeine and alcohol, and ate before 6 
o'clock in the evening.  He denied any vomiting, but reported 
sometimes seeing blood under his tongue.  There was no 
history of melena, hematemesis, or anemia.  Evaluation of his 
abdomen was soft, with no organomegaly and normal bowel 
sounds.  The diagnostic impressions were dyspepsia symptoms 
on examination, normal upper GI x-rays, and non-ulcer 
dyspepsia.  An upper gastrointestinal test, performed in 
August 1999, revealed normal esophagus with normal 
peristaltic activity.  No gastroesophageal reflux was 
elicited with water testing and the stomach, pylorus, 
duodenal bulb and C-loop were unremarkable.  The impression 
was negative.  The August 1999 addendum to the VA examination 
was normal upper gastrointestinal series, no reflux seen.

The Court has held that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Similarly, in the 
absence of disease or injury, a claim is not well grounded.  
Sanchez-Benitez v. West, 97-1948 (U. S. Vet. App. Dec. 29, 
1999).  Dyspepsia and indigestion are symptoms as opposed to 
a disease or injury.  Because there is no evidence of current 
and competent diagnoses relating his complaints of 
dyspepsia/indigestion to any chronic disability, the Board 
must deny the claim as not well grounded.  Id.; see also 
Caluza, 7 Vet. App. at 505.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his assertion 
that he has chronic indigestion due to disease or injury is 
not competent and does not establish well grounded claim.  
Chelte v. Brown, 10 Vet. App. 268 (1997).  His statements 
cannot serve to well ground the claim because the veteran is 
not competent to make such an allegation, as such require 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.  
Without a diagnosed or identifiable underlying malady, a 
claim does not itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
97-1948 (U. S. Vet. App. Dec. 29, 1999); Nix v. Brown, 4 Vet. 
App. 462 (1993).  Accordingly, the claim for service 
connection for dyspepsia, claimed as chronic indigestion, is 
denied.  38 U.S.C.A. § 5107 (West 1991).

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.



ORDER

Service connection for dyspepsia, claimed as chronic 
indigestion, is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

